Order, Supreme Court, New York County (George J. Silver, J.), entered August 17, 2010, which, in an action for personal injuries sustained in a motor vehicle accident, denied defendant MTA Bus Company’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff was injured when, while driving his vehicle, he struck the back of defendant’s bus, which was double-parked in a traffic lane on a city street. The evidence, viewed in the light most favorable to plaintiff, showed that the accident occurred in the early morning hours of a rainy and foggy night and that neither the headlights nor the hazard lights of the bus were activated. Accordingly, the record presents triable issues as to whether the accident was foreseeable and whether defendant’s conduct was a proximate cause of this rear-end collision (see White v Diaz, 49 AD3d 134, 139-140 [2008]).
We have considered defendant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.